946 F.2d 1084
James L. JORDAN, Plaintiff-Appellant,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.
No. 91-1536

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Sept. 25, 1991.
Robert G. Germany, Cothren & Pittman, Jackson, Miss., David E. Crawley, Crawley & Ford, Kosciusko, Miss., for plaintiff-appellant.
Herman M. Hollensed, Jr., Jack W. Land, Bryan, Nelson, Randolph, Land & Weathers, Hattiesburg, Miss., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Mississippi;  Tom S. Lee, Judge.
Before POLITZ, KING, and BARKSDALE, Circuit Judges.
PER CURIAM:


1
James L. Jordan appeals from a final judgment dismissing his action against State Farm for failure to state a claim upon which relief can be granted.   We agree with the district court's thorough opinion of April 15, 1991, published at 774 F.Supp. 424, and, finding that Jordan has not raised any arguments on appeal that were not adequately treated by the district court, adopt that opinion and AFFIRM the judgment.